Title: To Alexander Hamilton from William Willcocks, 2 July 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Sir,
            New York. July 2d. 1799
          
          I have taken the Liberty and with very great diffidence to represent, that Lieutenants Smith, and Ludlow, who were members of the General Court marital of which I was Presidt. in consequence of their respective departments in the Staff, were to my knowledge exposed to, & actually did make a number jaunts by order, to the Rendezvous at the Bronks, at which place Lt. Smith had a considerable time since by desire of the Colonel taken quarters—
          With the highest consideration I am &c
          
            Wm. Willcocks.
          
        